The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 17/102,435 by Patton et al. for “DETECTING AND VALIDATING PLANNED EVENT INFORMATION”, filed on 11/23/2020. 
Claim 1 is now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,848,951. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to validating the possible planned event as an actual planned event based on validating data of the possible planned event with data from an event planning system associated with the venue. Provided below is the mapping of some claim limitations.  
Claim No.
Instant Claims (17/102,435)
Conflicting Patent (10,848,951) 
Claim No.
1
1. A method comprising: 

reducing the dimensionality of a raw signal into a normalized signal 

that includes a probability value 



at least approximating a probability that the normalized signal 

indicates that a real-world event of a specified event type is occurring; 







based on the at least approximated probability, 

detecting that the real-world event of the specified event type is a possible planned event occurring at a venue; 

validating the possible planned event as an actual planned event based on validating data of the possible planned event with data from an event planning system associated with the venue; 

and electronically notifying an entity that the actual planned event is occurring.
1. A method comprising: 

receiving at least two dimensionally reduced signals, 


each dimensionally reduced signal comprising a probability value 

at least approximating a probability that the respective dimensionally reduced signal 

indicates that a real-world event of a specified event type is occurring; 

combining the probability values of the at least two dimensionally reduced signals into a combined probability value; 

based at least on the combined probability value, 

detecting that the real-world event of the specified event type is a possible planned event occurring at a venue; 

validating the possible planned event as an actual planned event based on validating data of the possible planned event with data from an event planning system associated with the venue; 

and electronically notifying an entity that the actual planned event is occurring.
1


As indicated above, the subject matter claimed in the instant application is fully disclosed in the conflicting Patent and is covered by the conflicting Patent since the conflicting Patent and the instant application are claiming common subject matter, and the difference in the limitations are merely differences in wording. Therefore, it would have been obvious to one have ordinary skill in the art to validate the possible planned event as an actual planned event based on validating data of the possible planned event with data from an event planning system associated with the venue. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,575,162. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to validating the possible planned event as an actual planned event based on validating data of the possible planned event with data from an event planning system associated with the venue. Provided below is the mapping of some claim limitations.  
Claim No.
Instant Claims (17/102,435)
Conflicting Patent (10,575,162) 
Claim No.
1
1. A method comprising: 





reducing the dimensionality of a raw signal into a normalized signal 





that includes a probability value at least approximating a probability that the normalized signal 


indicates that a real-world event of a specified event type is occurring; 

based on the at least approximated probability, 


detecting that the real-world event of the specified event type is a possible planned event occurring at a venue; 

validating the possible planned event as an actual planned event based on validating data of the possible planned event with data from an event planning system associated with the venue; 


and electronically notifying an entity that the actual planned event is occurring.
1. A method comprising: ingesting a raw signal that includes a time, a signal type, a signal source, and source data; 

reducing the dimensionality of the raw signal into a normalized signal that includes a Time dimension, a Location dimension, and a Context dimension, wherein the context dimension 

includes a probability value at least approximating a probability that the normalized signal 

indicates that a real-world event of a specified event type is occurring; 

based on the normalized signal, including the at least approximated probability, 

detecting that the real-world event of the specified event type is a possible planned event occurring at a venue; 

validating the possible planned event as an actual planned event based on validating data of the possible planned event with data from an event planning system associated with the venue; 

and notifying an entity that the actual planned event is occurring.
1


As indicated above, the subject matter claimed in the instant application is fully disclosed in the conflicting Patent and is covered by the conflicting Patent since the conflicting Patent and the instant application are claiming common subject matter, and the difference in the limitations are merely differences in wording. Therefore, it would have been obvious to one have ordinary skill in the art to validate the possible planned event as an actual planned event based on validating data of the possible planned event with data from an event planning system associated with the venue. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over GARCIA et al. (US20180097762A1), hereinafter GARCIA, in view of Hampson et al. (US20150234570A1), hereinafter HAMPSON.

Regarding claim 1, GARCIA teaches A method comprising: (GARCIA, Fig. 26, paragraphs 243-245, teach computing system 2600 comprising CPU 2608 and Memory 2610 for storing instructions to perform the overall functions claimed. Furthermore, Fig. 14, step 1402, paragraphs 113-114, teach creating a data set via ingesting data. Furthermore, semantic analysis is performed using a topic model extraction process as described by Fig. 16, step 1602, paragraphs 140-141, teaching the topic as indicative of an event or a particular location. Furthermore, paragraphs 185-186, teach the signal including a time, type (i.e. tagged), signal source (i.e. location), and source data (i.e. social post).)
 reducing the dimensionality of a raw signal into a normalized signal (GARCIA, Fig. 10, steps 1004, 1008, 1010, paragraphs 74-75, teach creating quantized value matrices, creating incident matrices for each quantized value, and creating sub-matrix of a set of labels which are spliced into one matrix (i.e. reducing the dimensionality of the raw signal into a normalized signal).) that includes a probability value at least approximating a probability that the normalized signal indicates that a real-world event of a specified event type is occurring; (GARCIA, Fig. 19, step 1908, paragraphs 190-192, teach determining a location score (i.e. probability value that approximates a probability of an event occurring) based on the image analysis (Fig. 19, step 1902, paragraph 180) and semantic analysis (Fig. 19, step 1904, paragraph 183) (i.e. normalized signal indicates an occurrence of a real-world event of a specified event type).) 
based on the at least approximated probability, detecting that the real-world event of the specified event type is a possible planned event occurring at a venue; (GARCIA, Fig. 19, step 1908, paragraphs 190-192, teach determining a possible planned event at the venue based on the location score.) 
and electronically notifying an entity that the actual planned event is occurring. (GARCIA, paragraphs 193, teach providing the results to a business that has a customer facing physical presence.)
GARCIA does not describe validating the possible planned event as an actual planned event based on validating data of the possible planned event with data from an event planning system associated with the venue; 
HAMPSON in the same field of endeavor teaches validating the possible planned event as an actual planned event based on validating data of the possible planned event with data from an event planning system associated with the venue; (HAMPSON, Fig. 3, step 310, paragraphs 37-38, teach receiving a set of parameters for an event based on characteristics such as time, location, name. Furthermore, Fig. 3, steps 320-330, paragraphs 41-45, teach verifying the set of parameters for the event by determining replacement data (i.e. validating the possible planned event as an actual planned event). As further described by Fig. 4, step 420, paragraphs 54-55, teach providing alternative time or location. Fig. 4, steps 430, 440, paragraphs 55-56, teach receiving additional information relevant to the a set of parameters for an event for determining the alternative time or alternative location.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HAMPSON with the teachings of GARCIA to validate the possible planned event as an actual planned event based on validating data from an event planning system associated with the venue. The motivation would be to verify parameters for an event (HAMPSON, paragraphs 3-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahmed et al. (US20180225687A1) is directed to a geo-fence valuation system to access usage data at a server system, the usage data collected from a set of client devices located within a geo-fenced area. For example, Fig. 9, paragraphs 22, 90, teach a geo cell for providing data information based on determining an event category of an event based on event identifiers.)

Furthermore, WILSON et al. (US20150220835A1) is directed to determining recommended venues based on user attributes and venue preferences by aggregating the link matrices and determining the venues which are most strongly coupled to the user. For example, paragraphs 69-70, 77, teach categorizing the possible planned events by classification.

Furthermore, Makki et al. (US20140304262A1) teaches Fig. 7, paragraphs 52-53, obtaining aggregate metadata from an event data source when a common event is not included in first gathered information. Moreover, Fig. 8, step 806, paragraphs 21, 55-58, teach enriching the metadata with additional event data, wherein the digital asset (i.e. raw signal) is normalized by deriving parameters of time and location information with matching and potential events).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALLI Z BUTT/Examiner, Art Unit 2412